824 F.2d 977
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William F. SMITH, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3114.
United States Court of Appeals, Federal Circuit.
April 20, 1987.

Before FRIEDMAN, RICH and DAVIS, Circuit Judges.
PER CURIAM.

DECISION

1
The decisions of the Merit Systems Protection Board (Board), affirming respondent's reconsideration decision, are affirmed.

OPINION

2
This case involves petitioner's civil service retirement pay and respondent's determination (affirmed by the Board) that he could not revoke his prior election for a full survivors benefit and that he could not receive a minimum guaranteed annuity rate.  We affirm on the basis of the Board's administrative judge's decision.